Citation Nr: 1706523	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1  Entitlement to service connection for tinea cruris.

2.  Entitlement to service connection for obstructive sleep apnea, as secondary to obesity, as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from August 1960 to September 1979.

In November 2016, the Veteran appeared before the undersigned and delivered sworn testimony at a video-conference hearing.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision which denied the Veteran's claim for service connection for a skin disability, claimed as tinea cruris, and a September 2006 rating decision which denied his claim for obstructive sleep apnea.  Although the present claims were adjudicated to include the issue of whether new and material evidence has been submitted to reopen the Veteran's claims, and that issue was discussed at the Veteran's November 2016 hearing, upon further review of the record, and given the somewhat confusing procedural history of these claims, the Board finds that the Veteran's claims on appeal stem from the September 2005 and 2006 rating decisions discussed above.  

In that respect, regarding the Veteran's claim for service connection for a skin disability, the record reflects that, following the September 2005 decision, the Veteran filed a Notice of Disagreement (NOD) the same month.  Additionally, although following the issuance of a Statement of the Case (SOC) in December 2005, the Veteran did not file a timely Substantive Appeal, the claim was subsequently discussed during a Decision Review Officer hearing in May 2006.  Additionally, the RO issued an October 2009 Supplemental SOC (SSOC) addressing the claim.  Hence, given the fact that the Veteran filed an NOD within 1 year of the September 2005 decision, and VA took action following the December 2005 SOC, which indicated that the claim remained on appeal, the Board finds that the current claim stems from the September 2005 rating decision.  Cf. Percy v. Shinseki, 23 Vet.App. 37, 45 (2009).   

As to the Veteran's claim for obstructive sleep apnea, the Board notes that following the September 2006 rating decision, the Veteran filed an NOD in November 2006 requesting a Board hearing.  The Board's review of the record does not reflect that the RO issued an SOC with regard to the NOD other than that which was issued in May 2010.  Accordingly, the Board finds that the Veteran's claim for obstructive sleep apnea stems from the September 2006 rating decision.   

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinea cruris was incurred in service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for tinea cruris have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Service Connection - Tinea Cruris

The Veteran contends that he incurred a recurrent fungal infection of the groin in service, specifically tinea cruris. 

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In support of his claim, the Veteran submitted an October 2016 medical practitioner's report.  The practitioner was verbally informed of all of the relevant facts necessary to render an accurate professional opinion.  Further, the noted facts are entirely consistent with the statements provided by the Veteran, as well as with the medical evidence associated with the claims file, and therefore there is no evidence that would call into question the factual accuracy of the practioner's opinion.  While the Boards notes that there is no indication that the entire claims file was reviewed in conjunction with this opinion, that fact on its own is not sufficient to discredit a private medical opinion.  See Nieves-Rodriguez, 22 Vet.Ap. at 303 (noting that the "claims file is not a magical or talismanic set of documents, . . . [and] the absence of claims file review . . . does not categorically exclude the possibility that [the examiner] is nevertheless informed of the relevant facts"),

As the private practitioner was informed of sufficient facts to render an accurate opinion and there is no indication that those facts are inaccurate, the Board finds that the private opinion is competent and credible, and therefore entitled to probative weight.  The Board finds that the October 2016 practioner's opinion is the most probative evidence of record and is consistent with the Veteran's reports of in-service injury and the service treatment records showing recurrent skin pathology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the criteria for service connection for tinea cruris have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for tinea cruris is granted.


REMAND

The Veteran contends that his service-connected bilateral knee disability resulted in obesity, which in turn, resulted in additional disability, specifically obstructive sleep apnea.  See Hearing transcript dated November 2016. The Board is cognizant of VA's January 6, 2017 Office of General Counsel (OGC) precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C.A. §§ 1110 and 1131.  In that regard, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).

The Veteran has not been afforded a VA examination in regard to his obstructive sleep apnea disability.  The Board finds that a VA medical examination and opinion are warranted to address the nature and etiology the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that the Veteran receives treatment for his service-connected bilateral knee disability from VA medical facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the San Diego VAMC, Phoenix VAMC, and Livermore VA Outpatient Center.

2.  After securing any outstanding VA treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his obstructive sleep apnea disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

	a.  The examiner should state whether it is at least as 	likely 	as not (50/50) that an obstructive sleep apnea 	disability manifested in service or is otherwise 	causally or etiologically related to the Veteran's 	military service, to include symptomatology 	therein.  


b.  The examiner should state whether the Veteran's obstructive sleep apnea disability is at least as likely as not (50/50) caused or aggravated by obesity that is at least as likely as not (50/50) attributable to his service-connected bilateral knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last SSOC. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


